Deen, Presiding Judge.
The appellant, Alice Thompson, commenced this conversion action against the appellee, following the latter’s resale of a vehicle leased by Thompson from the appellee. The appellee had recovered the vehicle when the Drug Enforcement Agency seized the car during a drug purchase from another individual who had borrowed the car from Thompson. The appellee counterclaimed for a deficiency judgment.
The trial court’s order granting summary judgment for the appellee on both Thompson’s complaint and the appellee’s counterclaim was entered on April 3, 1989. Thompson subsequently filed her own motion for summary judgment on April 5, 1989, and the next day filed a motion to vacate the order granting summary judgment for the appellee. On May 16, 1989, the trial court denied Thompson’s motion for summary judgment and upheld its grant of summary judgment for the appellee. On June 9, 1989, Thompson filed her notice of appeal from the trial court’s orders of April 3, 1989, and May 16, 1989. Held:
In order for this court to have jurisdiction over a case, the notice of appeal must be filed within 30 days of the judgment appealed from, unless an extension has been granted. OCGA §§ 5-6-38; 5-6-39. What Thompson really is appealing in this case is the grant of summary judgment for the appellee. Thompson’s own motion for summary judgment filed after the grant of summary judgment for the appellee *527was too late. Ellington v. Tolar Constr. Co., 142 Ga. App. 218, 221 (235 SE2d 729) (1977). Thompson’s motion to vacate the grant of summary judgment for the appellee did nothing to extend the deadline for filing a notice of appeal from that order. Perryman v. Ga. Power Co., 180 Ga. App. 259 (348 SE2d 762) (1986); cf. Forrester v. Ladwig, 247 Ga. 426 (276 SE2d 613) (1981). The order granting summary judgment for the appellee having been filed on April 3, 1989, and Thompson’s notice of appeal having been filed on June 9, 1989, the notice of appeal is untimely.
Decided January 24, 1990
Rehearing denied February 14, 1990
Herbert P. Schlanger, for appellant.
Virginia A. Bonner, for appellee.

Appeal dismissed.


Pope and Beasley, JJ., concur.